172 Conn. 592 (1977)
STATE OF CONNECTICUT
v.
JAY A. DOSCHER
Supreme Court of Connecticut.
Submitted March 18, 1977.
Decision released March 29, 1977.
HOUSE, C. J., COTTER, LOISELLE, BOGDANSKI, LONGO and BARBER, JS.
Guy W. Wolf III, assistant prosecuting attorney, in support of the petition.
Frank Cochran, in opposition.
PER CURIAM.
The petition for certification is denied, it not appearing that "there are special and important reasons" to grant certification. Practice Book § 742. We repeat what we said in State v. Chisholm, 155 Conn. 706, 707, 236 A.2d 465: "[A] denial of certification does not necessarily indicate our approval either of the result reached by the Appellate Division or of the opinion rendered by it."